   Case 19-19446 Doc 51-1 Filed 12/22/20 Entered 12/22/20 16:41:51                                                     Desc
             Statement Accompanying Relief From Stay Page 1 of 1
Form G-4

                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Randolph E. Fields                                           Case No.           19-19446           Chapter 13

   Moving Creditor Harley-Davidson Credit Corp                                               Date Case Filed 07/11/2019

   Nature of Relief Sought         Lift Stay        Annual Stay           Other (describe)        Co-debtor relief

   Date of Confirmation Hearing            09/06/2019         or    Date Plan Confirmed            01/31/2020

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model                 2008 HARLEY-DAVIDSON FLHTCU ULTRA CLASSIC
                                                                    ELECTRA G, VIN: 1HD1FC4468Y668687
            c.             Other (describe)

   2.       Balance Owed as of Petition Date          $9,364.31
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.
   4.       Estimated Value of Collateral (must be supplied in all cases)       $8,660.00

   5.       Default
            a.         Pre-Petition Default
                      Number of months                              Amount:

            b.         Post-Petition Default
                      Number of months         4                    Amount:

                      i.           On direct payments to the moving creditor
                                  Number of months          4             Amount: $1,235.40

                      ii.          On payments to the Standing Chapter 13 Trustee
                                  Number of months                        Amount:

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe):

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.           Bad Faith (describe)
                      ii.          Multiple Filings
                      iii.         Other (describe): Failure to pay per contract and confirmed Plan
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                     iv. No Statement of Intention Filed


   Date:              December 22, 2020                                                     /s/ Wesley T. Kozeny
                                                                                             Counsel for Movant




   mwsLFG4ILN0000                                                                                               3907-N-1298
